NOTE: This is a nonprecedential order.
United States Court of AppeaIs
for the FederaI Circuit
IN RE DAVID UPTON,
Petition,er.
Miscellaneous Docket No. 955 
On Petition for Writ of Mandamus to the United
States District Court for the Central District of California
in case no. 10-CV-O687, Chief Judge Audrey B. Collins.
ON MOTION
Before LoUR1E, MAYER, and DYK, Circuit Judges.
PER CURIAM.
ORDER
David Upton petitions this court for a writ of manda-
mus to direct the United States District Court for the
Central District of California to reassign to a different
judge his petition for a writ of habeas corpus. Upton also
seeks other relief The Department of Justice, stating
that it represents the United States District Court for the
Centra1 District of California as a respondent, submits a
motion to waive the requirements of Fed. Cir. R. 27(i)

lN RE UPTON 2
and to dismiss David Upton’s petition for a writ of man-
damus for lack of jurisdiction.* Upton opposes. The
Department replies. We consider whether we have juris-
diction over this petition for a writ of mandamus.
Upton filed a petition for writ of habeas corpus in the
Central District of California, identifying the warden of
the California lnstitute for Men as the defendant. Subse-
quently, Upton filed the petition for writ of mandamus in
this court, seeking to have a district court judge and a
magistrate judge removed from his case for, inter alia,
failing to rule on his motion to expedite the proceedings
and his motion for summary judgment.
Upton has not shown that this court has jurisdiction
over his petition. Under 28 § U.S.C. l651, this court may
only issue writs necessary or appropriate in aid of its
jurisdiction. This court’s jurisdiction to review district
court decisions is limited primarily to cases involving
patents and suits against the United States not exceeding
$10,000 and does not include review of rulings on peti-
" lt appears that the actual respondent in this peti-
tion should be the Warden of the California Institute for
Men, and not the district court. This court did not invite
or order the trial court to respond to the petition pursuant
to Fed. R. App. P. 21(b). However, the district court or
district court judge might be regarded as a nominal
respondent in a petition for a writ of mandamus. See
generally C0tler v. Inter-County Orthopaedic Ass'n, 530
F2d 536 (3d Cir. 1976) (discussing actual respondent and
nominal respondent under previous version of Fed. R.
App. P. 21 that expressly treated trial courts and trial
court judges as respondents). ln any event, because we
determine that we lack jurisdiction over this petition, and
because we did not direct a response to the petition, we
need not address this matter further. `

3
IN RE UPTON
tions for writs of habeas corpus See 28 U.S.C. §§ 1295
(a)(1), (2).
Accordingly,
IT ls OR1:)EREI) THAT:
(1) The petition is dismissed for lack of jurisdiction.
All sides shall bear their own costs.
(2) All other pending motions are denied as moot.
FOR THE COURT
959 9 8 wm /S/ Jan H0rba1y
Date J an Horbaly _' `
cc: David Upton
Christopher A. Bowen, Esq.
Clerk
United States District Court, C.D. Calif., Clerk
329 race
U.S.COURT 0F APPEALS FOR
THE FEDERAL C!RCU1T
* mic 0 3 2010
lAN Hl}RBALY
CLERK